PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/308,271
Filing Date: 7 Dec 2018
Appellant(s): ZHAO et al.



__________________
Stanton A. Lewis
For Appellant


EXAMINER’S ANSWER





8/20/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/17/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 9-10, 19-21, 23-24, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0289211 A1), hereinafter “Lee-I” in view of Lee et al. (US 2019/0166610 A1), hereinafter “Lee-II” and Takeda et al., Pub. No. US 2019/0373567, (“Takeda”).
Independent Claims
Regarding independent claim 1, Lee-I discloses “A method in a network node (FIG. 1, eNode B), the method comprising: determining that uplink control information, UCI, and a data payload will be sent via a physical uplink shared channel on a slot or subslot transmission” ([0057], Although the UCI is generally transmitted through the PUCCH, it may be transmitted through the PUSCH if control information and traffic data should be transmitted at the same time, [0085]-[0086], UCI (uplink control information) supposed to be transmitted on PUCCH is transmitted (piggyback) on PUSCH together with a data to maintain the single carrier property, Fig. 4 … Fig. 9 indicates processing UL-SCH data and control information; see also Fig. 7 which shows slot transmission on PUSCH). 
Lee-I also discloses if subframe (set)-dependent UL power control-related two subframe sets (i.e., UL PC SF SET #0 (subframe set in which relatively low interference (e.g., UL interference) is received) and UL PC SF SET #1 (subframe set in which relatively high interference (e.g., DL interference) is received) are set to a specific cell (e.g., eIMTA-enabled cell), the cell (or a base station) can respectively inform a UE (e.g., eIMTA UE) of .beta. offset (AKA, MCS offset), set #0 HARQ – ACK … ([0142], [0107]).  In addition, Lee-I in paragraph no. [0107] discloses an MCS and an offset value assigned to transmit PUSCH and in paragraph no. [0136] discloses an MCS offset which can be set to UCI transmitted on the PUSCH.   Hence, Lee-I appears to teach the limitation 
Lee-I does not teach the limitations “sending downlink control information, DCI, to a wireless device indicating the MCS offset; wherein the DCI indicates an index, wherein the index has a value, from a set of values, configured by radio resource control, RRC, signaling” as recited in claim 1.
Lee-II teaches more explicitly, in the same or related field of endeavor, the limitations “determining a modulation coding scheme, MCS, offset for transmission of the UCI via the physical uplink shared-channel” ([0013], The uplink communication-related parameter configured for the specific analog beam may include an offset value which determines a modulation and coding scheme (MCS) applied when uplink control information is applied; see also [0135]-[0136] and in particular, [0135] which discloses that the UCI is sent via a PUSCH and an MCS offset value (BETA_OFFSET) of the UCI) as recited in claim 1.
Lee-II further teaches the limitations “wherein the DCI indicates an index, wherein the index has a value, from a set of values, configured by radio resource control, RRC, signaling” (see paragraph nos. 0170, 0174 and in particular 0170, “The BS may inform the terminal of a field location (/index) information to be monitored (on a DCI (format)) (through higher (/physical) layer signaling”) as now recited in claim 1.
Lee-I and Lee-II are analogous art because they are from the same field of communication. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Lee-I to include the feature taught by Lee-II to maximize cell throughput in the communications network as suggested by Lee-II in paragraph no. [0102].
The combination of Lee-I and Lee-II does not teach the limitation “sending downlink control information, DCI, to a wireless device indicating the MCS offset” as now recited in claim 1 and as argued by the appellant.  However, Lee-I does disclose sending RRC/upper layer signaling to a wireless device indicating the MCS offset, see e.g., paragraph no. [0133] which discloses “it is able to secure uplink control information (UCI) … via upper layer signal (RRC)-based additional MCS offset configuration … In this case, the upper layer signal-based additional MCS offset, which is set to the UCI transmitted on the PUSCH via piggyback, is configured to secure the UCI to be reliably received” (emphasis added).  Hence, the only difference between Lee-I and the limitation “sending … the MCS offset” referenced above is that Lee-I uses RRC/upper layer signaling to indicate the MCS offset rather than the DCI/physical layer/lower layer signaling of claim 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify the combination of Lee-I and Lee-II by incorporating the teachings of Takeda because it is well known to send various control information such as MCS to a terminal via DCI and by logical extension, sending an MCS offset also via DCI would constitute nothing more than using a known downlink control channel, such as PDCCH/DCI, to efficiently send MCS offset information to a terminal as suggested by Takeda in paragraph no. 0245.  Such a mere substitution of one signaling technique (i.e., DCI) for another (i.e., RRC) is deemed well within the skill of one of ordinary skill in the art especially since no unexpected results are seen to occur with the substitution and both signaling techniques are notoriously well known in the art.
	Regarding independent claim 10, see similar rejection to claim 1. Further Lee-I discloses A network node comprising processing circuitry (Fig. 15 base station (BS) 110, Processor (112)).
	Regarding independent claim 19, Lee-I discloses “A method in a wireless device (Fig. 15 User Equipment (UE) 120), the method comprising:
determining that uplink control information UCI, and a data payload will be sent via a physical uplink shared channel on a slot or subslot transmission ([0057], Although the UCI is generally transmitted through the PUCCH,  it may be transmitted through the PUSCH if control information and traffic data should be transmitted at the same time, [0085]-[0086], UCI (uplink control information) supposed to be transmitted on PUCCH is transmitted (piggyback) on PUSCH together with a data to maintain the single carrier property, Fig. 4 … Fig. 9 indicates processing UL-SCH data and control information; see also Fig. 7 which shows slot transmission on PUSCH). 
Lee-I discloses if subframe (set)-dependent UL power control-related two subframe sets (i.e., UL PC SF SET #0 (subframe set in which relatively low interference (e.g., UL interference) is received) and UL PC SF SET #1 (subframe set in which relatively high interference (e.g., DL interference) is received) are set to a specific cell (e.g., eIMTA-enabled cell), the cell (or a base station) can respectively inform a UE (e.g., eIMTA UE) of .beta. offset , set #0 HARQ – ACK … ([0142], [0107]).  In addition, Lee-I in paragraph no. [0107] discloses an MCS and an offset value assigned to transmit PUSCH and in paragraph no. [0136] discloses an MCS offset which can be set to UCI transmitted on the PUSCH.   Hence, Lee-I appears to teach the limitation “communicating, to a network node, the UCI using the MCS offset” as recited in claim 19.  However, Lee-II teaches such limitation more explicitly, infra.
receiving downlink control information, DCI, from a network node indicating an MCS offset for transmission of the UCI via the physical uplink shared channel, wherein the DCI indicates an index, wherein the index has a value, from a set of values, configured by radio resource control, RRC, signaling” as recited in claim 19.
Lee-II teaches the remaining limitations more explicitly with certain exceptions.
Lee-II teaches, in the same or related field of endeavor, the limitations “wherein the DCI indicates an index, wherein the index has a value, from a set of values, configured by radio resource control, RRC, signaling” (see paragraph nos. 0170, 0174 and in particular 0170, “The BS may inform the terminal of a field location (/index) information to be monitored (on a corresponding DCI (format)) (through higher (/physical) layer signaling”) as now recited in claim 19.  Lee-II further teaches the limitations more explicitly “communicating to a network node, the UCI using the MCS offset” (Fig. 16, steps 10 and 20) as recited in claim 19.
	Lee-I and Lee-II are analogous art because they are from the same field of communication. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Lee-I to include the feature taught by Lee-II is to maximize cell throughput in the communications network as suggested by Lee-II in paragraph no. [0102].
receiving downlink control information, DCI, from a network node indicating an MCS offset for transmission of the UCI via the physical uplink shared channel” as now recited in claim 19.  However, Lee-I does disclose receiving RRC/upper layer signaling from a network node indicating the MCS offset for transmission of the UCI via the PUSCH, see e.g., paragraph no. [0133] which discloses “it is able to secure uplink control information (UCI) … via upper layer signal (RRC)-based additional MCS offset configuration … In this case, the upper layer signal-based additional MCS offset, which is set to the UCI transmitted on the PUSCH via piggyback, is configured to secure the UCI to be reliably received” (emphasis added).  Hence, the only difference between Lee-I and the limitation “receiving … the MCS offset” referenced above is that Lee-I uses RRC/upper layer signaling to indicate the MCS offset rather than the DCI/physical layer/lower layer signaling of claim 19.
Takeda teaches that a base station transmits MCS offset information to a terminal via a second-level DCI every short TTI, see paragraph no. 0090.  In other words, Takeda clearly teaches using DCI to receive the MCS offset information at a terminal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify the combination of Lee-I and Lee-II by incorporating the teachings of Takeda because it is well known to receive various control information such as MCS at a terminal via DCI and by logical extension, receiving 
Regarding independent claim 27, this independent claim recites similar features as claim 19 and hence, the above rejection of claim 19 applies with equal force to this independent claim.  See Lee-I for a “processing circuitry” (Fig. 15, processor 122 within UE 120) of a wireless device (UE 120).
Dependent Claims
Regarding claim 2, Lee-I discloses wherein the MCS offset is-selected from a set of Values- configured semi-statically ([0107], i.e.  … based on an MCS ( modulation and coding scheme) and an offset value  … The offset value permits coding rates different from each other according to control information and is semi-statically configured by an upper layer (e.g., RRC layer) signal …).
Regarding claim 20, see similar rejection to claim 2.
Regarding claim 3, Lee-I discloses wherein the set of values is configured semi-statically by radio resource control RRC, signaling ([0107], [0114], [0125]).
Regarding claim 21, see similar rejection to claim 3.
Regarding claim 6, Lee-I discloses wherein the UCI comprises at least one of the following UCI ty pes: HARQ-AOK, RI, CRI, and CQI/PMI ([0057], [0086]).
Regarding claim 23, see similar rejection to claim 6.

Regarding claim 7, Lee-I discloses wherein a value indicated by a MCS offset, for a first UCI type is different than a value indicated by the MCS offset for a second UCI type ([0136]-[0137]).
Regarding claim 24, see similar rejection to claim 7.
Regarding claim 9, Lee-I is silent wherein the network node communicates the MCS offset to the wireless device per granted uplink transmission.
Lee-II teaches, in the same or related field of endeavor, the network node communicates the MCS offset to the wireless device per granted uplink transmission ([0143]- [0144], … if BRS ID (or analog beam) information related to an uplink channel/signal transmission (or (BS) reception) is signaled through a DCI format (UL GRANT), it may be interpreted such that dynamic changes such as a PUCCH resource,  a PUCCH format, a PUCCH transmission scheme, and the like, are supported through the corresponding DCI format, [0145], uplink communication-related parameter independently set for each BRS IDs; see the rejection of claim 1).


Regarding claim 26, see similar rejection to claim 9.
Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0289211 A1) in view of Lee et al. (US 2019/0166610 A1) and Takeda as applied to claim 2, or claim 20 and further in view of Oketani (US 2017/0041921 A1), hereinafter “Oketani”.
Regarding claim 4, Lee-I in view of Lee-II and Takeda is silent wherein the MCS offset comprises an index that indicates a particular value from the semi-statically configured set of values.
Oketani teaches, in the same or related field of endeavor, the MCS offset comprises an index that indicates a particular value from the semi-statically configured set of values ([0010], i.e. The number of resource elements (the number of coded symbols) used for each of CQI/PMI, HARQ ACK/NACK and RI is determined in a wireless terminal based on modulation and coding scheme (MCS) of PUSCH (i.e., modulation order (Q.sub.m)) and offset parameters .beta..sup.CQI.sub.offset, .beta..sup.HARQ-ACK.sub.offset, and .beta..sup.RI.sub.offset. The offset parameters .beta..sup.CQI.sub.offset, .beta..sup.HARQ-ACK.sub.offset and .beta..sup.RI.sub.offset which are associated with the values of the offset parameters are configured in a semi-static manner in upper-layer signaling between the wireless terminal and a base station (to be specific, RRC setup procedure, in order to notify the UE of the offset parameters .beta..sup.CQI.sub.offset, .beta..sup.HARQ-ACK.sub.offset and .beta..sup.RI.sub.offset, the base station transmits to the UE a set of indices I.sup.CQI.sub.offsets, I.sup.HARQ-ACK.sub.offset and I.sup.RI.sub.offset which are associated with the values of the offset parameters; and [0070], i.e. the first and second indices may be contained in a pusch-ConfigDedicated information element within a radioResourceConfigDedicated information element of the RRC setup message).
Lee-I, Lee-II, Takeda, and Oketani are analogous art because they are from the same field of communication. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the methods of Lee-I, Lee-II, and Takeda to include the feature taught by Oketani is to in order to notify the UE of the offset parameter the base station transmits to the UE the index which is associated with the value of the offset parameter as suggested by Oketani in paragraph no. [0010].
Regarding claim 22, see similar rejection to claim 4.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0289211 A1) in view of Lee et al. (US 2019/0166610 A1) and Takeda applied to claim 1 and further in view of Liang et al. (US 2015/0163794 A1), hereinafter “Liang”.
Regarding claim 5, Lee-I in view of Lee-II and Takeda is silent wherein determining that the UCI and the data payload will be sent via a physical uplink shared channel comprises receiving a scheduling request from the wireless device.
Liang teaches, in the same or related field of endeavor, determining that the UCI and the data payload will be sent via a physical uplink shared channel comprises receiving a scheduling request from the wireless device ([0024], i.e. a macro base station receiving a scheduling request SR, which is sent by a user equipment over a physical uplink control channel PUCCH of the macro base station,  where a data transmission service for the user equipment is provided … determining, according to the SR, uplink scheduling information carried on a physical uplink shared channel PUSCH of the non-independent small base station and intended for the user equipment; and sending the uplink scheduling information to the user equipment over a physical downlink control channel PDCCH of the macro base station, and sending the uplink scheduling information to the non-independent small base station, so that the user equipment sends uplink control information UCI over the PUSCH of the non-independent small base station according to the uplink scheduling information).
.
(2) Response to Argument
With regard to independent claim 1, appellant argues that the combination of Lee-I, Lee-II, and Takeda fails to disclose, teach, or suggest “sending downlink control information, DCI, to a wireless device indicating the MCS offset” where the MCS offset is for “transmission of the UCI via the physical uplink shared channel” as recited in claim 1 (see page 10 of the appeal brief).
This is clearly incorrect.  The combination of Lee-I, Lee-II, and Takeda and in particular, Takeda clearly teaches the limitation “sending downlink control information, DCI, to a wireless device indicating the MCS offset” as set forth in the detailed rejection above and as amplified herein.  Takeda in paragraph no. 0090 teaches “Also, second-DCI, including some or all of the additional scheduling information and/or adjustment information (MCS offset, TPC command offset, etc.) may be transmitted” (emphasis added).  The transmission of the MCS offset via DCI is from a base station to a UE, see e.g., paragraph nos. 0095 and 0096.  Hence, Takeda clearly teaches the limitation “sending downlink control information, DCI, to a wireless device indicating the MCS offset” thereby remedying what is deficient in Lee-I.  
Appellant’s argument that the MCS offset is for “transmission of the UCI via the physical uplink shared channel” is also not persuasive given the combined teachings of the prior art.  While Takeda may not explicitly teach that its MCS offset is “for transmission of the UCI via the physical uplink shared channel,” this is not needed since the primary reference Lee-I teaches this feature of claim 1.  See e.g., paragraph no. [0107] of Lee-I which discloses an MCS and an offset value assigned to transmit PUSCH and in paragraph no. [0136] discloses an MCS offset which can be set to UCI transmitted on the PUSCH.  In addition, paragraph no. [0133] of Lee-I discloses “it is able to secure uplink control information (UCI) … via upper layer signal (RRC)-based additional MCS offset configuration … In this case, the upper layer signal-based additional MCS offset, which is set to the UCI transmitted on the PUSCH via piggyback, is configured to secure the UCI to be reliably received” (emphasis added).  
In addition, Lee-II also teaches this feature of claim 1 (see paragraph no. [0013], “The uplink communication-related parameter configured for the specific analog beam offset value which determines a modulation and coding scheme (MCS) applied when uplink control information is applied” (emphasis added); see also paragraph nos. [0135]-[0136] and in particular, paragraph no. [0135] which discloses that the UCI is sent via a PUSCH and an MCS offset value (BETA_OFFSET) of the UCI may be an uplink communication related parameter).  Hence, the proposed combination of Lee-I, Lee-II, and Takeda teaches each and every limitation of claim 1 which renders claim 1 unpatentable.
Appellant further argues, re claim 1, that the cited portion of Takeda “refers to sending additional scheduling information or adjustment information, such as MCS offset, in the second-level DCI.  The MCS offset is adjustment information referring to the initial MCS in the first-level DCI” (see page 11, second full paragraph, of the appeal brief).  This argument is not persuasive since the mere fact that the MCS offset is sent in the second-level DCI does not negate the fact that Takeda clearly teaches that the MCS offset is sent in the DCI.  This disclosure of Takeda unequivocally teaches the broadly claimed limitation “sending downlink control information, DCI, to a wireless device indicating the MCS offset” of claim 1 since the broadly recited term “DCI” can encompas the second-level DCI of Takeda.
Appellant further argues that “there is no disclosure in Takeda that the MCS offset is related to UCI” (see page 11, second full paragraph, of the appeal brief) and summarizes the examiner’s arguments set forth in the Advisory Action dated 4/14/21.  
Appellant further argues that “the claims require more than relating the MCS offset to the uplink UCI” and then asserts that the “first two elements of claim 1 recite that the UCI will be sent via a physical uplink shared channel on a slot or subslot transmission and determining a MCS offset for transmission of the UCI via the physical uplink shared channel” (see page 11, last paragraph, of the appeal brief).  However, this appears to be an argument against the references individually and in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the first two elements of claim 1 are taught by Lee-I and Lee-II, and Takeda’s teachings were relied up to account for the deficiency of Lee-I and Lee-II.
Appellant further argues that “because the MCS offset disclosed in Takeda refers to adjusting a previous MCS value and is not related to an MCS value used for coding a UCI transmission on a physical uplink shared channel, there is no motivation to combine Takeda with proposed Lee-I or Lee-II” (see page 12 of the appeal brief).  This argument is not persuasive since again, it is immaterial whether or not Takeda teaches that its 
The above reasons apply to the remaining independent claims, claims 10, 19, and 27, since appellant has not provided any separate arguments for these remaining independent claims.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/W.C.K/
November 18, 2021
Conferees:
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414       

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474                                                                                                                                                                                                                                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.